Kilday, Judge
(concurring in the result) :
On .the facts revealed by the record in this case, I concur in the result reached by Chief Judge Quinn. There seems to be no doubt but that appellant, in his testimony, eliminated any issue of voluntary manslaughter by his denial of any intentional firing of the pistol. He is in a position analogous to an accused who complains of the sufficiency of an instruction on self-defense when in his testimony he has denied having committed an assault. United States v Duckworth, 13 USCMA 515, 33 CMR 47.
We need not decide whether appellant was entitled to an instruction on involuntary manslaughter under Article 119(b)(2), Uniform Code of Military Justice, 10 USC § 919, for in view of his plea of guilty to involuntary manslaughter under Article 119 (b)(1), there could be. no prejudice in refusing to grant the same.